Per Curiam.
Defendant pled guilty to a charge of breaking and entering with intent to commit larceny. MCLA 750.110; MSA 28.305. He was sentenced to a term of two to ten years in prison, and his motion for a new trial and to vacate sentence was denied. Defendant appeals, and the people have filed a motion to affirm. GCR 1963, 817.5(3).
Relying upon People v D’Argis, 44 Mich App 186; 205 NW2d 19 (1972); and People v Purdy, 46 Mich App 630; 208 NW2d 581 (1973), defendant argues that his guilty plea was not understandingly made because the trial court failed to adequately advise him of his constitutional right to confront his accusers.
The advice at issue is set forth below:
"In the event there was a trial, why each of you would be entitled to be confronted by the person or persons who have made this accusation against you and the other people or prosecution witnesses against you.”
According to People v Butler, 387 Mich 1, 8; 195 NW2d 268 (1972), "a defendant must be substantially advised of each of his rights”. Contrary to the situations presented in D’Argis, supra and Purdy, supra, the trial court substantially advised defendant of his right to confront his accusers. People v Jaworski, 387 Mich 21; 194 NW2d 868 (1972), was followed and defendant’s argument on this point is without merit.
Defendant’s argument that the sentencing court considered allegedly involuntary and unreliable admissions regarding another crime made by defendant while in custody awaiting the disposition of the instant case is also without merit, particu*164larly in view of defendant’s subsequent admission of participation in that crime before sentence was imposed. Defendant’s arguments are so unsubstantial as to need no argument or formal submission.
Motion to affirm granted.